Citation Nr: 1342194	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  08-34 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for nerve damage to the right side of the tongue as a result of VA treatment for a right ear condition.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active service from April 1979 until April 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida and Los Angeles, California, respectively.

During the course of the appeal, jurisdiction was transferred to the Los Angeles, California, RO.

An October 2012 Decision Review Officer (DRO) decision increased the rating from 30 percent to 50 percent for the Veteran's PTSD, effective October 10, 2006.  However, as is explained below, the appeal concerning the issue of entitlement to an increased disability rating for PTSD has been withdrawn and is no longer before the Board.

In July 2013, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  The record was held open for 60 days following the hearing to provide the Veteran with additional time and opportunity to submit medical evidence.  During the July 2013 hearing and again in September 2013, the Veteran submitted additional evidence accompanied by a signed waiver of initial RO consideration of this newly-submitted evidence.  Therefore, the Board accepts this additional evidence for inclusion in the record.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2013).

The Board has reviewed the Veteran's physical claims file, and his electronic file through the "Virtual VA" system, to ensure a complete review of the evidence in this case.

The issues of entitlement to compensation under 38 U.S.C.A. § 1151 for nerve damage to the right side of the tongue as a result of VA treatment for a right ear condition and service connection for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In July 2013, prior to the promulgation of the Board's decision in the appeal, the Veteran submitted a written statement indicating that he desired to withdraw his appeal for entitlement to an increased rating for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to an increased disability rating for PTSD, have been met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal, Increased Rating Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or his authorized representative.  38 C.F.R. § 20.204.
In the present case, in a statement received by the Board in July 2013, the Veteran stated that he wished to withdraw his appeal for entitlement to an increased disability rating for PTSD.  Hence, there remains no allegation of error of fact or law for appellate consideration in regard to this claim.


ORDER

The appeal seeking entitlement to an increased disability rating for PTSD is dismissed.


REMAND

Although the Board sincerely regrets the delay, a review of the evidentiary record reveals that the claim for entitlement to compensation under 38 U.S.C.A. § 1151 for nerve damage to the right side of the tongue as a result of VA treatment for right ear condition and service connection for bilateral hearing loss must be Remanded for further evidentiary development and to ensure due process, for reasons explained below.

As an initial matter, the Board notes that a review of the record shows that there are outstanding VA and private treatment records pertinent to the Veteran's claims which should be requested and obtained.  Specifically, a letter from Dr. W.M. Luxford from the House Clinic dated in April 2008 states that the Veteran was initially seen in 1978 with care provided through 1982.  However, the treatment records are not in the claims file.  In addition, the records contains treatment records from Kaiser Permanente from August 2006 to November 2007 and a September 2013 opinion from Dr. J. Shepherd.  Accordingly, all treatment records dated since November 2007 should be obtained and associated with the claims file.  In addition, the most recent VA treatment record is dated in November 2007 and these records do not include any informed consent form(s) signed by the Veteran pertinent to his 1151 claim.  Accordingly, all current private and VA treatment records should be requested and obtained.
With regard to the hearing loss claim, the Veteran claims that he has conductive hearing loss due to changes in air pressure caused by flying during service.  
He does not contend that he has sensorineural hearing loss is due to acoustic trauma during service.  On VA hearing loss and tinnitus Disability Benefits Questionnaire examination in May 2012, the examiner diagnosed bilateral mixed hearing loss and opined that "it is less likely than [not] this neural loss is secondary to military noise exposure."  However, as to whether the Veteran's middle ear problems and resultant mixed hearing loss is secondary to pressure changes during flights in service, the examiner stated that the etiology/diagnosis and service connection opinion would be required from a otolaryngologist or ear specialist.  Accordingly, on Remand the Veteran should be afforded a VA examination with an appropriate specialist and an opinion should be obtained concerning whether the Veteran's bilateral hearing loss is related to his service.

With regard to the 1151 claim, the Veteran contends that he suffered nerve damage on the right side of his tongue due to a procedure on his right ear in March 2006.  A March 2006 report shows that the Veteran's right tympanic membrane had a small crust in the superior retraction pocket just anterior to the short process of the malleous which was removed by Dr. Chonkich.  Thereafter, the Veteran complained of a loss of taste on the right side of the tongue.  In April 2007, Dr. Chonkich diagnosed "ageusia right tongue secondary to corda tympani dysfunction."  As the Veteran has not been afforded a VA examination with respect to this claim, a Remand is necessary to obtain an examination and clarifying opinion as to whether the Veteran's symptomatology on the right side of his tongue was due to the procedure performed on or about March 27, 2006.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all non-VA medical care providers who have treated him for the disabilities on appeal, to include Kaiser Permanente since November 2007 and Dr. W.M. Luxford and the House Clinic.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All efforts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of any unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Appropriate efforts must also be made to obtain all available VA treatment records dated since November 2007, to specifically include any informed consent form(s) signed by the Veteran pertaining to the procedure on his right ear at the Loma Linda VA hospital in March 2006.  Action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims file and provide medical opinions in conjunction with the development requested herein.

3.  After obtaining the above records, the Veteran should be scheduled for VA examination to be conducted by an appropriate examiner.  All indicated studies should be performed, and the claims folder shall be made available to the examiner for review prior to the examination.  The Veteran's lay history of symptomatology should also be recorded and considered.  Based on the examination of the Veteran and a thorough review of the record, the examiner should provide an opinion as to the following:

(a)  Describe the Veteran's symptomatology on the right side of his tongue.  Is it at least as likely as not (at least a 50 percent probability) that there has been neurological or other damage to the right side of the Veteran's tongue subsequent to the hospital care, medical or surgical treatment on or about March 27, 2006?  Why or why not?

`	(b)  If yes, is it at least as likely as not that any additional disability to the right side of the tongue was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment on or about March 27, 2006  Why or why not?

	(c)  If the answer is no, is it at least as likely as not that any additional disability to the right side of the tongue was an event that was not reasonably foreseeable?  Why or why not?

	If the examiner determines that an opinion cannot be provided on the issue or issues at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.

4.  Then, the Veteran should be scheduled for a VA examination to be conducted by an otolaryngologist or other appropriate specialist to determine the nature and etiology of any current bilateral hearing loss.  All indicated studies should be performed, and the claims folder shall be made available to the examiner for review prior to the examination.  The Veteran's lay history of symptomatology should also be recorded and considered.  The examiner should also fully describe the functional effects caused by the Veteran's hearing loss.  Based on the examination of the Veteran and a thorough review of the record, the examiner should provide an opinion as to the following:

	(a)  Diagnose any current bilateral hearing loss disability.

	(b)  Is it at least as likely as not (50 percent or more probability) that any current bilateral hearing loss disability was incurred in or aggravated by the Veteran's active service or manifested within one year after the Veteran's period of active duty?  Why or why not?

	In rendering the requested opinions, the physician should specifically consider and discuss the Veteran's contentions that his hearing loss is due to changes in air pressure while flying during service, the lay statements of record, the July 2013 hearing transcript, his VA and private medical records and opinion(s), and the May 2012 VA examiners' opinions.  The examiner should also consider the Veteran's statements and testimony statements regarding the continuity of symptomatology.

If the examiner determines that an opinion cannot be provided on the issue or issues at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.

5.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


